1,000,000 Units Each unit consisting of one share of common stock, one redeemable Class A warrant, and two non-redeemable Class B warrants Healthy Fast Food, Inc. This is a firm commitment initial public offering of 1,000,000 units by Healthy Fast Food, Inc.Each unit consists of one share of common stock, one redeemable Class A warrant and two non-redeemable Class B warrants, each warrant to purchase one share of common stock.The common stock and warrants will trade only as part of a unit for 30 days following the date of this prospectus, after which the common stock and warrants will trade separately. Prior to this offering, there has been no public market for our securities.The units, the common stock, the ClassA public warrants and the ClassB public warrants will be listed and traded on the OTC Bulletin Board . The units will be traded under the symbol HFFIU. The initial public offering price of our units is $5.10per unit. The aggregate price of the units offered hereby, excluding units that may be sold on exercise of the underwriter’s over-allotment option, is $5,100,000. These are speculative securities.Investing in the units involves significant risks.The Company is considered to be in unsound financial condition.You should purchase these securities only if you can afford a complete loss of your investment.See “Risk Factors” beginning on page 7. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Per Unit Total Initial public offering price $ 5.10 $ 5,100,000 Underwriting discount $ 0.357 $ 357,000 Proceeds to us, before expenses $ 4.743 $ 4,743,000 The expenses of this offering will include a non-accountable expense allowance of 3% of the gross proceeds of this offering payable to Paulson Investment Company, Inc., the underwriter.Additionally, we have granted the underwriter a 45-day option to purchase up to an additional 150,000 units to cover over-allotments and have agreed to issue to the underwriter warrants to purchase a total of 100,000 units at a price per unit equal to 120% of the initial offering price of the units, which warrants are exercisable at any time beginning one year after the date of this prospectus until the fifth anniversary of the date of this prospectus. Paulson Investment Company, Inc. The date of this prospectus is March 19, 2008. "Combo" meal, consisting of a burger, air fries and shake. Interior of EVOS restaurant in Henderson, Nevada. 2 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 4 RISK FACTORS 7 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 16 DIVIDEND POLICY 17 CAPITALIZATION 17 DILUTION 18 PLAN OF OPERATION 19 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 BUSINESS 25 MANAGEMENT 34 EXECUTIVE COMPENSATION 37 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 40 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 41 DESCRIPTION OF SECURITIES 42 SHARES ELIGIBLE FOR FUTURE SALE 46 UNDERWRITING 48 LEGAL MATTERS 51 EXPERTS 51 WHERE YOU CAN FIND MORE INFORMATION 52 INDEX TO FINANCIAL STATEMENTS 53 Until April 13, 2008 (the 25th day after the date of this prospectus), all dealers effecting transactions in our units, whether or not participating in this offering, may be required to make available a prospectus.This is in addition to the obligation of dealers to make available a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. Notice to California investors: Each purchaser of securities in California must meet one of the following suitability standards: (1) annual gross income of at least $65,000, plus liquid net worth (exclusive of home, home furnishings and automobile) of at least $250,000; or (2) liquid net worth of at least $500,000, regardless of annual gross income. Notice to New Hampshire investors: Each purchaser of securities in New Hampshire must meet one of the following suitability standards: (1) a net worth, exclusive of home, home furnishings, and automobiles, of $250,000 or; (2) a net worth, exclusive of home, home furnishings, and automobiles, of $125,000, and $50,000 of taxable income. Notice to Oregon investors: Each purchaser of securities in Oregon must meet one of the following suitability standards: (1) an annual gross income of not less than $75,000 plus $75,000 net worth exclusive of home and automobiles; or (2) net worth of not less than $250,000 exclusive of home and automobiles. Notice to Washington investors: Each purchaser of securities in Washington must meet one of the following suitability standards: (1) a minimum annual gross income of $70,000 and a minimum net worth of $70,000, exclusive of automobile, home and home furnishings; or (2) a minimum net worth of $250,000, exclusive of automobile, home and home furnishings. EVOS USA, INC. IS NOT DIRECTLY OR INDIRECTLY THE ISSUER OF THE SECURITIES OFFERED HEREBY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THIS OFFERING AND/OR THE ADEQUACY OR ACCURACY OF THE INFORMATION DESCRIBED HEREIN, INCLUDING ANY STATEMENTS MADE WITH RESPECT TO IT.EVOS USA, INC. DOES NOT ENDORSE OR MAKE ANY RECOMMENDATION WITH RESPECT TO THE INVESTMENT CONTEMPLATED BY THIS
